Citation Nr: 1600845	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and sleep disturbance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for service connection for "posttraumatic stress disorder (PTSD) with depression and sleep disturbance."

The Veteran appealed, and in April 2014, the Board bifurcated the claim, denied a claim for service connection for major depressive disorder and depression, and remanded the issue of service connection for "a psychiatric disorder, to include posttraumatic stress disorder and sleep disturbance."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Tyrues v. Shinseki, 732 F.3d 1351, 1356 (Fed. Cir. 2013) (bifurcation of a claim generally is within VA's discretion); Locklear v. Shinseki, 24 Vet. App. 311 (2011) (same).

However, in light of the facts of this case, and the language of the Joint Motion, the Board has cited the above as the issue. 

In February 2015, the Board denied the claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder and sleep disturbance.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2015, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2015 decision.  That same month, the Court issued an Order vacating the February 2015 Board decision.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and sleep disturbance, that relates to a violent assault he experienced as a correctional officer during service, an accident involving a lead pipe during service, and the Veteran's feeling of severe guilt for not having been sent into combat with his peers during the Vietnam War.  

The Veteran is not shown to have participated in combat, nor is service in the Republic of Vietnam shown.  However, under the circumstances, the initial question is whether the Veteran has PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The question of a verified stressor is a downstream issue which need not be discussed at this point.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128, 147   (1997).

VA examination reports, dated in September 2010 and November 2012, showed that the Veteran was determined not to meet the criteria for PTSD under DSM-IV (Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  

Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders) with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 because the DSM-IV had been rendered outdated upon the publication of the DSM-5 in May 2013.  Id. at 45,094.  

In April 2014, the Board remanded the claim for a supplemental medical opinion.  

In May 2014, a supplemental medical opinion was obtained from a VA physician, A.N., M.D.  Dr. A.N. concluded that the Veteran did not meet the criteria for PTSD under DSM-5.  

In February 2015, the Board denied the claim.  The Board determined that although VA progress notes showed that the Veteran has had been afforded a diagnosis of PTSD for treatment purposes at various times during the appeal period, at no point did he have a diagnosis of PTSD that conforms to the DSM-5.  The Board further concluded that the Veteran did not have an acquired psychiatric disorder, to include a sleep disorder, that is etiologically related to a disease, injury, or event in service.

A review of the Joint Motion shows that the following was agreed to: the updated DSM-5 criteria apply to this appeal.  A remand is warranted because, "[T]he Board did not consider and address the DSM-5 criteria to the facts of this case even though the May 2014 VA examiner specifically considered and applied the updated DSM-5 criteria in the examination report, as well as the criteria in the DSM-IV."  The foundation of this finding is genuinely unclear.

It was also found that VA failed in its duty to assist, and had not substantially complied with the April 2014 Board remand, because the Veteran had not been provided with "a thorough and contemporaneous examination."  Although it had been requested in the Board's remand, the May 2014 VA opinion failed to discuss a September 2010 VA outpatient clinical record (which contained a PTSD diagnosis under the DSM-IV criteria).  Therefore, a "remand for a new examination for clarification in this regard is necessary."  The Joint Motion appears to show that the parties agreed that the May 2014 VA opinion was somewhat ambiguous because in part of her opinion, Dr. A.N. indicated that she had applied the criteria under both DSM-IV and DSM-5.  This would, however, appear to suggest no ambiguity and that both criteria were considered. 

This is the first time this case has been before the undersigned, and the Board apologies for the many delays in the full adjudication of this case.  Nevertheless, the Board believes it must point out for the record that its April 2014 remand did not, in fact, request that the Veteran be afforded an examination.  Rather, the Board requested an opinion following a review of the Veteran's claims file.  Nevertheless, given the curious language in the Joint Motion, on remand, the Veteran should be afforded another examination.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R.  § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims files should be provided to the examiner in connection with the examination, and the examiner should state that the claims file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran has PTSD under the criteria as set forth in DSM-5, and, if so, whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that PTSD had its onset during active service, or is related to an in-service disease or injury.  If PTSD is diagnosed, the examiner must state the stressor(s) that are relied upon to support the diagnosis. 

b) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran has a separately diagnosed psychiatric disability manifested by sleep symptoms, and, if so, whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that a psychiatric disability manifested by sleep symptoms had its onset during active service, or was caused or aggravated by PTSD.  

c)  The examiner must specifically discuss the Veteran's September 2010 and July 2011 VA outpatient clinical records, which contain notations of PTSD related to service.

d) A rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

e) The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
 2.  This is a complex case back from the Veteran's Court. After conducting any other development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder (other than major depressive disorder and depression), to include PTSD and sleep disturbance.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




